Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In determining if the specification is Enabled the Examiner is applying the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04.
The applicant is creating matter or metals more specifically from material that does not previously contain that material. This is not a process well known in the art. Therefore, one of ordinary skill would not have a wide variety of relevant art to look to for guidance. 
The breath of the claims are extremely broad claiming any metal or metal alloy from a variety of electromagnetic radiations and a subatomic particle bombardment that can be a proton neutron or electron.  The specification does not say that any metal can be formed it list specific metals. Secondly it is not clear what process produces what metals. Applicant provides no guidance to this process within the specification. 
Secondly proton, neutron and electron bombardment are very different. It is not clear what produces a result or what result would occur. 
The only supposed examples are Fe and Pt and there is no description of the exact process used the gas used, the temperature, pressure, or electromagnetic radiation used, its magnitude or duration. 
Further, applicant claims a carbon source, but the specification only provides graphite seemingly. It is not clear that this process works with any carbon source. Does it work with diamond, amorphous carbon, fullerenes, other carbons? It is not clear. 
Then the specification says you can not use electromagnetic radiation but use only heat and then the process works too. Or you can use heat as well. The claims do not address this. 
It is not clear applicant was in possession of the invention at the time of the invention or that they have adequately informed one of ordinary skill how to use or make the invention in any reproducible way. The claims are clearly not enabled due to the inadequicies of the specification and vague way in which the invention is described. 
One of ordinary skill would have to engage in more than undue experimentation in order to make or use the invention, For instance, one would have to experiment with different gases, electromagnetic radiations and temperatures and pressures as well as time durations in order to produce something and then they would have to further experiment to produce specific metals assuming that was possible.   
Correction required.


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
The breath of the claims are extremely broad claiming any metal or metal alloy from a variety of electromagnetic radiations and a subatomic particle bombardment that can be a proton neutron or electron.  The specification does not say that any metal can be formed it list specific metals. Secondly it is not clear what process produces what metals. Applicant provides no guidance to this process within the specification. 
Secondly proton, neutron and electron bombardment are very different. It is not clear what produces a result or what result would occur. 
The only supposed examples are Fe and Pt and there is no description of the exact process used the gas used, the temperature, pressure, or electromagnetic radiation used, its magnitude or duration. 
Further, applicant claims a carbon source, but the specification only provides graphite seemingly. It is not clear that this process works with any carbon source. Does it work with diamond, amorphous carbon, fullerenes, other carbons? It is not clear. 
These are critical issues when trying to determine how to make or use the invention or how to provide the claimed result. Applicant has failed to provide the necessary description for how the invention works under the broadly claimed process.
Correction required. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783